DETAILED ACTION

This action is in response to the claimed listing filed on 01/07/2021. 
In view of the argument remarks, the issue of claims 1-15 subjected to 35 USC 112(b) is withdrawn.  

Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method, a system, and a non-transitory computer readable medium, for creating software. The claim invention recites, in part, to include at least features,
“…providing a code, design, process, and workflow library comprising software code components comprising software code for creating different software applications;
determining, by the software creating component based on the input, which software code components that already exists in the code library can be used to assemble the desired custom application; determining, by the software creating component based on the user input and based on the determined existing code components, new software code components that must be created that integrate with the determined existing code components to create the desired custom application; and
providing, by the software creating component to the user, a cost estimate for the custom software application based on the determined existing code components and on the determined new software code components.”, 
as recited in independent claim 1, and similarly in independent claims 6 and 11.
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved.
Accordingly, the features, as recited above and incorporated into the software globalization management, are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
March 10, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191